Citation Nr: 1530378	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-06 152	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Enttilement to service connection for a low back disorder, to include as secondary to service-connected disabilities of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to March 1986, with additional prior active service totaling five months and eleven days.  

This matter comes the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his substantive appeal, received by VA in February 2010, the Veteran requested a hearing before the Board, sitting at the RO.  That request was modified by the Veteran to entail a videoconference hearing before the Board, and such proceeding was thereafter scheduled to occur in June 2015.  However, prior to its occurrence, the Veteran withdrew his request for a Board hearing and no other request for a hearing remains pending.  


FINDING OF FACT

On June 17, 2015, prior to the promulgation of a decision in this appeal, VA received notification from the appellant that a withdrawal of this appeal was sought.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his June 2015 correspondence has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
                                                MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


